PD-1210-15
                              no.                              HfcCEJVED W
                                                             COURT OF CRiWAl ar~.. «
                    COURT OF APPEALS NO. 03-13-00687-CR          __„
                                                                 SEP 18 2015
                                    IN THE
                     COURT OF CRIMINAL APPEALS OF TEXAS      AD®« ACQSta, Cle-



                              JESUS VILLALOBOS,                  FILED
                                    Appellant/PetitionefiOURT OF CRIMINAL APpr

                                     V.
                                                                SEP 18Z--

                            THE STATE OF TEXAS,               Abel Acosta, Ue
                                    Appellee/Respondent



                 On appeal from the Third Court of Appeals
                                Austin, Texas



             PETITIONER'S MOTION TO EXTEND THE TIME FOR FILING
                      PETITION FOR DISCRETIONARY REVIEW


\



    TO THE HONORABLE COURT OF CRIMINAL APPEALS:

           COMES NOW the petitioner, Jesus Villalobos, and respectfully

    requests that the time for filing of the Petition for Discretion

    ary Review in the above styled and numbered cause be extended. In

    support of this motion Petitioner would show the Court the follow

    ing:

                                      I.


           Petitioner was convicted of continuous sexual abuse of a

    child and indecency with a child by contact and was sentenced to

    Life imprisonment and 20 years imprisonment respectively. On Aug

    ust 26, 2015, in Opinion No. 03-13-00687-CR, the Third Court of
Appeals affirmed the judgment and sentences of the trial court,

                                  II.

        Petitioner's Petition for Discretionary Review is due on or

before September 25, 2015. Petitioner respectfully requests an

extension of time until November 24, 2015.

                                 III.

        No previous extension of time has been requested.

                                  IV.

        Petitioner has limitted access to the prison unit law library

and will need the requested time to perfect his petition because

he has no legal experience and will be proceeding pro se.

        WHEREFORE, PREMISES CONSIDERED, Petitioner, Jesus Villalobos,

respectfully requests that the time for the filing of Petitioner's
Petition for Discretionary Review be extended until November 24,

2015.

                                                          ubmitted



                                        JESU6 FLORAS VILLALOBOS/
                                        TD£J No.    01890616
                                        lark W.    Michael Unit
                                        2664 FM    2054
                                        Tennessee Colony, Texas 75886

                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the fore
going motion has been served by placing same in the United States
Mail, postage prepaid, on the 8th day of September, 2015, addressed

to Travis County District Attorney's Office, Rosa Theofanis, P.O.
Box 1748, Austin, Texas 78767


                                        JESUS/FLORAS VILLALOBOS, JR